

115 S2534 IS: Credentialing, Educating, and Relevant Training Initiative For Your Heroes Act
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2534IN THE SENATE OF THE UNITED STATESMarch 12, 2018Mrs. Ernst (for herself, Mr. Isakson, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit individuals who are eligible for assistance under
			 a Department of Defense educational assistance program or authority to use
			 such tuition assistance for licensing and certification programs offered
			 by entities other than an institution of higher education.
	
 1.Short titleThis Act may be cited as the Credentialing, Educating, and Relevant Training Initiative For Your Heroes Act or the CERTIFY Heroes Act. 2.Clarification regarding use of Department of Defense tuition assistance for licensing and certification programsSection 2006a(a) of title 10, United States Code, is amended in the matter preceding paragraph (1)—
 (1)by striking Effective as of August 1, 2014, an and inserting An; and (2)by striking as follows and inserting that satisfies one or more of the following requirements.